Citation Nr: 1111239	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  10-49 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acute breathing disorder, to include as the result of exposure to Agent Orange.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran had active service from June 1961 to June 1971.  Personnel records show he served in the Republic of Vietnam.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a rating decision issued in October 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for remand:  To provide the Veteran with an adequate VA examination to obtain a clarifying medical opinion.

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. § 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159.

The Veteran claims that service connection is warranted for a breathing disorder, to include based on a theory of his claimed disorder being related to his having been exposed to Agent Orange while serving in Vietnam.  

Review of his service treatment records shows that examination reports dated in May 1961 (enlistment), June 1965 (re-enlistment), and June 1971 (discharge), make no mention of any pulmonary/respiratory-related complaints, symptoms, or diagnoses.  The Veteran was, however, treated in April 1963 (complaints of sore throat for two days; viral pharangitis was reported to be present), September 1965 (complaints of sore throat for three days; inflamed throat and bacterial tonsillitis was diagnosed), October 1965 (throat culture findings of "[p]neumoccus"), December 1966 (complaints of head cold and chest congestion), August 1968 (complaints of cold symptoms for three weeks, with runny nose, chest congestion, and cough), and October 1969 (symptoms of runny nose, chest pain, and general malaise) for cold complaints.  A March 1968 sick call treatment record shows treatment provided the Veteran for cold complaints and sinus blockage.  Acute bronchitis was diagnosed.  

Post service VA records include a February 2008 discharge summary showing that the Veteran was admitted for chest pain complaints.  He gave a history of a history of pneumonia in 1965 and 1992 (believed he claimed at both times to be Legionnaires disease).  COPD was diagnosed.  A January 2009 chest X-ray report shows hyperinflation, consistent with COPD.  A February 2009 pulmonary consult treatment record notes a history of shortness of breath, improved on medications.  An episode of bronchitis was noted to have occurred two months earlier.  The Veteran provided a history of pneumonia on two prior occasions, in 1966 and 1991 (he added he might have had Legionella in 1991).  Severe COPD with preserved gas exchange was diagnosed.  Pulmonary function test findings were also noted to be consistent with reactive airways disease.  COPD with preserved gas exchange was also diagnosed in May 2009.  See primary care note.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In this case, the Veteran is claiming entitlement to service connection for an acute breathing disorder due to herbicide exposure, pursuant to 38 C.F.R. § 3.309(e).

In addition to the laws and regulations set out above, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a regulatory established presumption is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

In this case, the record clearly demonstrates that the Veteran was treated on several occasions during his military service for respiratory-related problems, and his statements of record indicate a continuity of symptomatology over the years of "breathing" problems.  In addition, the Veteran currently has a respiratory disorder, namely, COPD.  

The Board observes that the Veteran has not been afforded a VA examination for his current claim seeking service connection for an acute breathing disorder.  A VA examination must be provided when (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) lay or medical evidence establishing that an event, injury or disease occurred in service; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006); 38 C.F.R. § 3.159(c)(4); see also 38 U.S.C.A. § 5103A(d)(2); Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (noting that the three subsections of the statutory provision contain different evidentiary standards-"competent evidence," "evidence . . . indicat[ing]," and "medical evidence").

Based on the above findings, a remand is required because, as noted, the record does not show that the Veteran was afforded a VA examination in connection with his claim.  Specifically, the Board finds that a remand to obtain a medical opinion as to the origins of a current respiratory/pulmonary disorder, if any, is required because VA post service medical records indicate that the Veteran has been diagnosed with breathing-related problems, to include COPD.  Further, the medical evidence on file includes several records which note the Veteran's reported history of respiratory/pulmonary-based problems dating back to his military service.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon; Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006) (lay evidence presented by the Veteran concerning his continuity of symptoms after service may be credible and ultimately competent regardless of the lack of contemporaneous medical evidence if the symptoms are capable of lay observation).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for an appropriate VA examination to evaluate his medical history and his current condition.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

a.  Based on a review of the claims folder and the examination findings, including the service treatment records and post service VA treatment records, the examiner should render a diagnosis regarding all of the Veteran's current respiratory/pulmonary-related disabilities.

b.  Additionally, based on a review of the claims folder and the examination findings, the examiner should state a medical opinion -- based on review of all pertinent evidence of record including the service treatment records and post service VA treatment reports -- as to whether it is at least as likely as not that the Veteran's diagnosed respiratory/pulmonary disability or disabilities, to include COPD, is the result of a disease, injury, or event (including exposure to Agent Orange) in service, as opposed to its being more likely due to some other factor or factors.  Stefl (availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee, at 1043.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In particular, the examiner should consider the history of complaints and treatment for colds, chest congestion, coughing and clinical findings of viral pharangitis, bacterial tonsillitis, acute bronchitis, and pneumoccus in-service; and the Veteran's history of exposure to herbicides in service.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

2.  The Veteran is hereby notified that it is his responsibility to report for a scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action has not been undertaken or is deficient in any manner, the RO must take appropriate corrective action.

4.  After completed of all indicated development, the RO/AMC should readjudicate the claim of service connection for an acute breathing disorder, to include as the result of exposure to Agent Orange in light of all the evidence of record.  If the benefit sought on appeal remains denied, then the Veteran should be provided a Supplemental Statement of the Case (SSOC) which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  He should then be afforded an applicable time to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


